                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


United States of America,                                Criminal No. 18-245(4) (DWF/HB)

                       Plaintiff,

v.                                                                                    ORDER

James Flaherty Hill,

                       Defendant.


       This matter came before the Court for a pretrial hearing on August 29, 2019. At

the pretrial hearing, the Court heard, among other things, the parties’ respective motions

in limine. Consistent with and in addition to the Court’s rulings and remarks from the

bench, and based upon the memoranda, pleadings, and arguments of counsel, and for the

reasons explained during the hearing, the Court hereby enters the following:

                                           ORDER

       1.     As counsel agreed at the pretrial hearing, with respect to Plaintiff’s Motions

in Limine (Doc. No. [248]), counsel must approach the Court and seek a preliminary

ruling outside the presence of the jury before offering any argument or evidence of the

types in question.

       2.     Defendant’s Motion in Limine No. 1 for an Order Precluding the

Government from Offering Evidence or Testimony About the Canine Alert on

Defendant’s Vehicle (Doc. No. [253]) is DENIED. The Court concludes that while the

evidence is prejudicial to the defense, it is not unduly so, in consideration of its clear
relevance and Defendant’s opportunity for cross-examination. As the Government

argues, probative evidence concerning the sequence of events, compliance with

procedure, and the larger theory of the case are inextricably connected to the occurrence

of the canine alert, which is itself disputed, as the defense will have the opportunity to

point out in addition to the lack of contraband found. The situation in this case can be

distinguished from that which faced the district court in United States v. Arthur James

Pierre.1 In the Pierre case, a canine alerted to the presence of drugs at the defendant’s

dresser —an immobile object likely to be used for personal belongings rather than

distribution— during a search conducted with the defendant’s consent. Here, the object

in question is a vehicle, and counsel for the Government wishes to demonstrate that the

search of Defendant’s Plymouth on November 15, 2016 was conducted pursuant to a

warrant based on sufficient probable cause and as part of a larger investigation. The

Court trusts defense counsel can adequately address any shortcomings of such an alert,

for example, that a dog cannot explain why it did not sit to indicate an alert nor can it

identify the particulars of what substance it might have detected, severely limiting the

canine alert’s significance. Defense counsel can also inquire as to the qualifications of

the officer and canine. Evidence of the canine alert is sufficiently intrinsic and is

presumptively admissible under the Court’s Article 4 analysis, including Rules 401 and

403, as the probative value is not substantially outweighed by the danger of unfair




1
       Doc. No. 253, citing United States v. Arthur James Pierre, Crim. No. 4:10-CR-36
(E.D. Texas May 10, 2012); Doc. Nos. 253-1, 253-2.

                                              2
prejudice. However, the Court reserves the right to give a limiting instruction for aspects

of this testimony.


Dated: September 4, 2019                  s/Donovan W. Frank
                                          DONOVAN W. FRANK
                                          United States District Judge




                                             3
